IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF                                      No. 68052
                REINSTATEMENT OF RICHARD
                CRANE, BAR NO. 9536.
                                                                                FILED
                                                                                 JAN 2 2 2016
                                                                                     IE K LINDE MAN
                                                                                                 C U

                                                                           BY
                                                                                CHIEF D          RK

                                 ORDER DENYING REINSTATEMENT
                            This is an automatic review of a Southern evada
                Disciplinary Board hearing panel's recommendation that suspended
                attorney Richard Crane's petition for reinstatement be denied.'
                            Based on a petition filed under SCR 111, Crane was
                temporarily suspended from the practice of law in Nevada and referred for
                disciplinary action on November 15, 2010, following his conviction of
                sexually motivated coercion, a felony.   In re Discipline of Richard Crane,
                Docket No. 57121 (Order of Temporary Suspension and Referral to
                Disciplinary Board, November 15, 2010). During the formal hearing,
                Crane admitted to communicating with an individual who he believed to
                be a 15-year-old minor and agreeing to and arriving at an in person
                meeting with that individual, whereupon he was arrested. Evidence


                       'Crane submitted an "opening brief," see SCR 116(2) (providing that
                attorney has 30 days from date that supreme court acknowledges receipt
                of the record within which to file an opening brief or otherwise advise the
                court whether he intends to contest the hearing panel's findings and
                recommendation), but it contains no argument and instead indicates that
                Crane submits the matter to the court based on the record. Accordingly,
                this matter shall stand submitted on the record. See id. ("If no opening
                brief is filed, the matter will be submitted for decision on the record
                without briefing or oral argument.").
SUPREME COURT
     OF
     NEVADA


(0) 1947A   e                                                                        )Lp   oZ322
                regarding the communications confirmed that significant portions were
                sexual in nature. Following a formal hearing, a Southern Nevada
                Disciplinary Board hearing panel found that Crane violated RPC 8.4(b)
                (misconduct: commission of a criminal act that reflects adversely on the
                lawyer's fitness to practice) and recommended a six-month-and-one-day
                suspension from the practice of law. On review of that recommendation,
                this court agreed that a suspension was appropriate but that the
                seriousness of the criminal offense warranted a three-year suspension,
                retroactive to the date of the temporary suspension.      In re Discipline of
                Richard Crane, Docket No. 59168 (Order of Suspension, January 10,
                2013). Given the length of the suspension, Crane had to petition for
                reinstatement under SCR 116. Crane filed his petition for reinstatement
                with the State Bar on February 12, 2015—more than four years after the
                effective date of his three-year suspension.
                            SCR 116(2) requires that an attorney seeking reinstatement
                demonstrate "by clear and convincing evidence that he or she has the
                moral qualifications, competency, and learning in law required for
                admission to practice law in this state," and that the attorney's
                "resumption of the practice of law will not be detrimental to the integrity
                and standing of the bar, to the administration of justice, or to the public
                interest." In addition to those requirements under SCR 116, when we
                imposed the three-year suspension, we ordered that any petition for
                reinstatement filed by Crane must demonstrate proof that he has (1)
                continued to seek psychosexual therapy with Mr. John Pacult, a licensed
                clinical social worker, or a similarly situated professional; (2) met all the
                requirements and conditions of his probation for the criminal conviction;
                and (3) abstained from any further criminal or professional misconduct.

SUPREME COURT
        OF
     NEVADA
                                                      2
(o) is47A
                In re Discipline of Richard Crane, Docket No. 59168 (Order of Suspension,
                January 10, 2013).
                            Having reviewed the record, we agree with the hearing panel's
                recommendation. To his credit, Crane met his burden to demonstrate by
                clear and convincing evidence that he has the competency and learning in
                law required for admission to practice law in this state, see SCR 116(2), he
                was honorably discharged from probation in the criminal case, and he has
                not engaged in any further criminal or professional misconduct. Like the
                hearing panel, however, we are concerned that while he complied with the
                letter of this court's therapy requirement, he did not comply with its spirit
                as he was dishonest about his sexual behavior during the first three years
                of therapy, which undermined the efficacy of that therapy. Although
                Pacult testified that despite Crane's dishonesty, he believes Crane
                remains a low risk to reoffend and that Crane has been meaningfully
                participating in therapy since November 2013, we share the hearing
                panel's concern that this is not clear and convincing evidence that Crane
                has the moral qualifications required for admission to practice, see SCR
                116(2), particularly considering his dishonesty during a significant portion
                of the period of suspension. We are mindful of Crane's refocused
                participation in therapy and Sex Addicts Anonymous since November
                2013 but remain convinced that a period of such participation
                commensurate with the original suspension is appropriate to demonstrate
                Crane's rehabilitation and moral qualifications to practice law.
                Accordingly, we deny the petition for reinstatement. Crane shall pay the
                costs of the reinstatement proceedings that exceed any advance cost
                deposit tendered under SCR 116(4) within 30 days of the date of this
                order.

SUPREME COURT
     OF
   NEVADA
                                                      3
(0) 1947A e
                            Crane may file another petition for reinstatement on or after
                November 1, 2016.     See SCR 116(6) (providing that successive petition
                may not be filed within 1 year following adverse judgment on a petition for
                reinstatement, "unless otherwise ordered by the court"). This court will be
                disinclined to approve a successive petition for reinstatement unless the
                petition demonstrates proof that Crane has (1) continued to meaningfully
                participate in psychosexual therapy with Pacult or another similarly
                situated professional, (2) not engaged in any additional criminal or
                professional misconduct, and (3) otherwise met the requirements of SCR
                116(2). We suspend the requirement in SCR 116(5) that Crane retake the
                bar examination provided that the petition for reinstatement is filed no
                later than two years from the date of this order.
                            It is so ORDEfItED.




                   7                        J.



                                            J.
                                                            Saitta


                                           , J.                                       J.
                Gibbons                                    Pickering



                cc: Chair, Southern Nevada Disciplinary Board
                     William B. Terry, Chartered
                     C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
SUPREME COURT
        OF
      NEVADA
                                                      4
(0) 1.947A